Name: Commission Regulation (EC) No 2857/2000 of 27 December 2000 amending Regulations (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 2335/2000 as a result of the new concessions made in respect of certain beef and veal products under certain tariff quotas
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Europe;  means of agricultural production;  animal product
 Date Published: nan

 Avis juridique important|32000R2857Commission Regulation (EC) No 2857/2000 of 27 December 2000 amending Regulations (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 2335/2000 as a result of the new concessions made in respect of certain beef and veal products under certain tariff quotas Official Journal L 332 , 28/12/2000 P. 0055 - 0058Commission Regulation (EC) No 2857/2000of 27 December 2000amending Regulations (EC) No 1279/98, (EC) No 1128/1999, (EC) No 1247/1999 and (EC) No 2335/2000 as a result of the new concessions made in respect of certain beef and veal products under certain tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(2), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with Bulgaria(3), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2434/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with the Slovak Republic(5), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2435/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with Romania(6), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with Poland and repealing Regulation (EC) No 3066/95(7), and in particular Article 1(4) thereof,Whereas:(1) Regulations (EC) No 1727/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 provide for new concessions in respect of imports of certain beef and veal products under the tariff quotas opened by the Europe Agreements with Hungary, Bulgaria, the Czech Republic, Slovakia, Romania and Poland. These new concessions relate to the nature and/or quality of the products and/or the preferential rate of customs duties. They take effect on 1 July 2000 in the case of Hungary, Slovakia and Romania and on 1 January 2001 in the case of Poland.(2) To enable the new concessions to be introduced, it is therefore necessary to amend the following Commission implementing Regulations:- Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulation (EC) No 3066/95 for the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania(8),- Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(9),- Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries(10),- Commission Regulation (EC) No 2335/2000 of 20 October 2000 determining the percentage of quantities which may be allowed in respect of import licence applications lodged in October 2000 under tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania(11).(3) Repayment of import duties on products listed in Annex I to Regulation (EC) No 1279/98 as it existed before the entry into force of this Regulation and imported under licences used from 1 July 2000 falls within the scope of Articles 878 to 898 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(12), as last amended by Regulation (EC) No 2787/2000(13).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1279/98 is amended as follows.1. The title is replaced by the following:"Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 for the Republic of Hungary, the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland".2. Article 1 is replaced by the following:"Article 1Import licences must be presented for imports into the Community of the products listed in Annex I hereto under the quotas provided for in Regulations (EC) No 1727/2000, (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000.The quantities of products imported annually under those arrangements and the preferential rates of customs duty shall be as set out in Annex I hereto."3. The second subparagraph of Article 3(1)(c) is replaced by the following:"'Group of products' means products originating in only one of the countries listed in Annex I; a group of products shall cover the products corresponding to CN codes 0201 and 0202, or the products corresponding to CN codes 16025031, 1602 50 39 and 1602 50 80 originating in Romania, or the products corresponding to CN code 160250 originating in Poland;".4. Article 3(2) is replaced by the following:"2. Notwithstanding Article 5 of Regulation (EC) No 1445/95, box 16 of licence applications and licences shall show one of the CN groups contained in the same indent:- 0201, 0202,- 1602 50 31, 1602 50 39, 1602 50 80,- 1602 50."5. Annex I is replaced by the Annex to this Regulation.Article 2Article 2(2) of Regulation (EC) No 1128/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1 the rate of customs duty shall be:- reduced by 80 % in the case of animals originating in Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Romania and Slovakia,- reduced by 90 % in the case of animals originating in Poland."Article 3Article 1(2) of Regulation (EC) No 1247/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1 the rate of customs duty shall be:- reduced by 80 % in the case of animals originating in Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Romania and Slovakia,- reduced by 90 % in the case of animals originating in Poland."Article 4Article 1(2) of Regulation (EC) No 2335/2000 is replaced by the following:"2. The quantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98 running from 1 January to 31 March 2001 shall amount to:(a) beef and veal falling within CN codes 0201 and 0202:- 4651,25 tonnes for meat originating in Hungary,- 2425,00 tonnes for meat originating in the Czech Republic,- 2625,00 tonnes for meat originating in Slovakia,- 187,50 tonnes for meat originating in Bulgaria;(b) 5000 tonnes for beef and veal falling within CN codes 0201 and 0202 originating in Poland, or 2336,448 tonnes for processed products falling within CN code 160250 originating in Poland;(c) 1850 tonnes for beef and veal products falling within CN codes 0201, 0202, 1602 50 31, 1602 50 39 and 1602 50 80 originating in Romania."Article 5This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Article 1 shall apply from 1 July 2000 to imports of beef and veal products originating in Bulgaria, the Czech Republic, Hungary, Romania and Slovakia. Article 1 shall apply from 1 January 2001 to imports of beef and veal products originating in Poland.Articles 2, 3 and 4 shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 198, 4.8.2000, p. 6.(3) OJ L 262, 17.10.2000, p. 1.(4) OJ L 280, 4.11.2000, p. 1.(5) OJ L 280, 4.11.2000, p. 9.(6) OJ L 280, 4.11.2000, p. 17.(7) See page 7 of this Official Journal.(8) OJ L 176, 20.6.1998, p. 12.(9) OJ L 135, 29.5.1999, p. 50.(10) OJ L 150, 17.6.1999, p. 18.(11) OJ L 269, 21.10.2000, p. 17.(12) OJ L 253, 11.10.1993, p. 1.(13) OJ L 330, 27.12.2000, p. 1.ANNEX"ANNEX IThe imports into the Community of the following products shall be entitled to the concessions described below(MFN = duty applicable to most favoured nations)>TABLE>"